Citation Nr: 0722737	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  03-06 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disorder, claimed as stress and depression.

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for herpes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1969.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied service connection for 
stress and depression, and denied service connection for 
herpes simplex because evidence submitted was not new and 
material.  

The veteran testified at a video conference hearing before 
the undersigned Administrative Law Judge in January 2005; the 
hearing transcript has been associated with the claims file.  

The Board remanded the case to the RO for further development 
in April 2005.  Development has been completed and the case 
is once again before the Board for review.

The issue of entitlement to service connection for herpes is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's current psychiatric disorders, to include 
anxiety and depression, are not etiologically related to 
active service.  

2.  The RO previously considered and denied a claim for 
service connection for herpes in a June 1987 rating decision.

2.  Evidence received since the June 1987 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for herpes.


CONCLUSIONS OF LAW

1.  A psychiatric disorder, claimed as stress and depression, 
was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  The June 1987 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

3.  Evidence received subsequent to the June 1987 rating 
decision is new and material; the claim for service 
connection for herpes is reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an August 2001 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

A May 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was afforded 
an opportunity to submit additional evidence in support of 
his claims.  The RO reconsidered the veteran's claims in a 
November 2006 supplemental statement of the case.  There is 
no indication that any notice deficiency reasonably affects 
the outcome of this case.  Thus, the Board finds that any 
failure is harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006). 

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA 
notice must include an explanation of the meaning of both 
"new" and "material" evidence, and must describe the 
particular type of evidence necessary to substantiate any 
service connection elements found to be insufficiently shown 
at the time of the prior final denial.  A February 2001 
letter provided notice of the particular type of evidence 
needed to substantiate elements found to be insufficiently 
shown at the time of the June 1897 rating decision.  The 
August 2001 notice letter provided the veteran with an 
explanation of the meaning of both "new" and "material" 
evidence.  Thus, the Board finds that the RO has met all VCAA 
notice requirements.  Id.

The veteran's service medical records, VA and private 
treatment records, and various lay statements have been 
associated with the claims file.  VA has provided the veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

1.  Psychiatric Disorder, Claimed as Stress and Depression.

During a January 2005 video conference hearing, the veteran 
reporting having stress and depression since service.  He 
related his psychiatric complaints to an incident in service 
where he believes he contracted herpes.   

Service medical records contain no complaints, diagnoses, or 
treatment for any psychiatric problems during service.  
During his September 1969 separation examination, however, 
the veteran noted in a report of medical history that he had 
nervous trouble or anxiety.  No further explanation was 
provided.  

VA treatment records reflect current diagnoses of major 
depression and generalized anxiety disorder.  Private 
treatment records from Dr. S.R.S.'s office dated from July 
1981 to October 2001 show that the veteran reported having 
anxiety in January 1990, April 1994, January 1995, October 
1995, and August 2000.  An April 2003 VA treatment report 
also noted that the veteran was anxious and nervous; he 
reported being very anxious all the time.  A note from a VA 
nurse practitioner submitted in February 2005 shows that the 
veteran has been treated at VA for generalized anxiety 
disorder.  A February 2005 VA treatment report reflects a 
diagnosis of major depression. 

Although the veteran noted that he had anxiety or nervous 
trouble on discharge, there is no chronicity of 
symptomatology shown by medical evidence to exist for many 
years after service.  The earliest indication of anxiety in 
the veteran's post-service medical records was in 1990, 31 
years after service.  The earliest diagnosis of depression of 
record was in February 2005.  No nexus has been established 
between the veteran's complaints of nervous trouble at 
discharge and his current psychiatric diagnoses, nor has his 
psychiatric diagnoses been shown to be related to herpes.  
Thus, the Board finds that service connection for a 
psychiatric disorder is not warranted.   

2. New and Material Evidence to Reopen a Claim for Service 
Connection for Herpes.

The RO previously considered and denied the veteran's claim 
for service connection for herpes in a June 1987 rating 
decision.  The RO found that new and material evidence 
adequate to reopen the claim had not been submitted in a July 
2002 rating decision.  The Board is required to determine 
whether new and material evidence has been presented before 
it can reopen a claim and re-adjudicate service connection or 
other issues going to the merit.  See Barnett v. Brown, 83 
F.3d 1380, 1383-1384 (Fed. Cir. 1996).  

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a) (2006).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  Evidence may be new and material where it 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even if it does not warrant revision of a previous decision.  
Hodge v. West, 155 F.3d 1356 (1998).  If the Board determines 
that the evidence submitted is new and material, it must 
reopen the case and evaluate the appellant's claim in light 
of all the evidence.  Justus v. Principi, 3 Vet. App. at 512.

The last final rating decision was in June 1987.  In that 
decision, the RO denied the veteran's initial claim for 
service connection, stating that herpes was not shown by the 
evidence of record.  Evidence of record at the time of the 
June 1987 rating decision included the veteran's service 
medical records.  Service medical records show that the 
veteran was seen for a painful sore on the foreskin of the 
penis in September 1969; a gonococci (gonorrhea) smear showed 
gram negative diplococci intra- and extra-cellular.  

Evidence received subsequent to the June 1987 rating decision 
includes (1) private treatment records from Dr. S.R.S.'s 
office dated from July 1981 to October 2001; (2) November 
2000 and January 2005 notes from Dr. S.R.S.; (3) VA treatment 
records from January 2003 to January 2004; (4) a January 2005 
video conference hearing transcript; and (5) various lay 
statements submitted by the veteran.  This evidence is new in 
that it has not been previously submitted.

The Board finds that the new evidence submitted is material.  
VA and private treatment records show that the veteran has a 
current diagnosis of herpes.  Medical records show that the 
veteran has reported having herpes since service.  Private 
treatment records reflect a diagnosis of herpes in December 
1983.  An October 1985 note shows that the veteran reported 
having a genital infection every few years.  A February 1986 
note indicates that the veteran had herpes 17 years prior.  A 
January 2005 note from Dr. S.R.S. shows that the veteran had 
been treated for herpes for the past 19 years.  VA medical 
records show that the veteran continued to be treated for 
oral and genital herpes and had an outbreak approximately 
once a month.  The veteran reported during his video 
conference hearing and in various lay statements that he 
contracted herpes while on R&R in Bangkok.  He stated that he 
was treated while in service, and had his discharge shortly 
thereafter.

VA and private treatment records reflect a current diagnosis 
of herpes, establish a history of treatment, and show that 
the veteran has consistently reported that he contracted 
herpes in service.  The veteran's video hearing transcript 
and lay statements contribute to a more complete picture of 
the circumstances surrounding the origin of the veteran's 
injury or disability.  See Hodge v. West, 155 F.3d 1356 
(1998).  

The Board finds that the new evidence, when considered with 
previous evidence of record, raises a reasonable possibility 
of substantiating the veteran's claim.  Accordingly, the 
Board finds that the veteran has submitted new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for herpes.  However, as explained in the 
REMAND below, further development is necessary before the 
Board can address the merits of the veteran's claim.

C.  Conclusion
 
Although the veteran has current diagnoses of anxiety and 
depression, medical evidence of record does not show that his 
current disability was incurred or aggravated in service, and 
no nexus has been established between the veteran's 
disability and his military service.  Therefore, the Board 
concludes the preponderance of the evidence is against 
finding that the veteran has a psychiatric disorder 
etiologically related to active service.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.
 
The veteran has submitted new and material evidence 
sufficient to reopen a claim of entitlement to service 
connection for herpes. 


ORDER

Service connection for a psychiatric disorder claimed as 
stress and depression is denied.

The claim of entitlement to service connection for herpes is 
reopened, and to this extent only, the appeal is granted. 


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2006).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id.  

The veteran reports that he contracted herpes in service.  
Service medical records show that the veteran was seen in 
September 1969, shortly before his discharge, with a sore on 
his penis after having sexual contact two days prior.  Two 
days later, it was noted that the veteran had a small ulcer 
on the foreskin that was too shallow for a chancroid.  STS 
(serologic test for syphilis), darkfield, and urinalysis were 
all negative.  He was evaluated for gonorrhea and was treated 
with antibiotics.  Private treatment records show that the 
veteran has been diagnosed and treated for herpes since the 
early 1980's.  Private treatment notes in 1988 indicate that 
the veteran had sexual contact with a prostitute, but did not 
indicate when; the veteran was treated for herpes.  The Board 
finds that a VA examination is necessary determine if the 
veteran's current diagnosis of herpes is etiologically 
related to his in-service sexual contact and findings of a 
genital sore shown in service medical records.  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded a VA 
examination within the appropriate 
specialty to determine whether the 
veteran has herpes that is etiologically 
related to any incident of military 
service.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should review the entire claims file, to 
include service medical records and VA 
treatment records.  The examiner should 
state whether it is at least as likely as 
not that the veteran has herpes that is 
related to service.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.

The examiner should provide a complete 
rationale for his or her opinion with 
references to the evidence of record and 
should comment on the significance, if 
any, of the September 1969 medical 
treatment provided the veteran in service 
as documented in service medical records.  

2.  After all development has been 
completed, the RO should review the case 
again based on the additional evidence. 
If the benefits sought are not granted, 
the RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


